Citation Nr: 0833221	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-41 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of nonservice-connected disability 
pension.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Special Philippine 
Scouts from August 1946 to April 1947.  There is no other 
alleged service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. The case was 
remanded in January 2008 for further development.  
Specifically, the veteran was to attempt to certify any 
service department records in an effort to show that he had 
qualifying service for pension purposes.   Upon review, the 
Board notes that the issue on appeal is strictly a legal 
matter, and that there is no need for the development 
directed by the remand order, as the veteran has not 
contended that he has additional service periods.  Thus, the 
claim is ripe for appellate review.  


FINDING OF FACT

The veteran only had service in the Special Philippine Scouts 
during a period (between October 6, 1945 and June 30, 1947) 
which does not qualify as requisite service for nonservice-
connected pension.  


CONCLUSION OF LAW

Restoration of nonservice-connected disability pension is not 
warranted.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.40.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA-Law Dispositive of Claim

Congress, in enacting the Veterans Claims Assistance Act of 
2000 (VCAA), noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When 
the law (and not the evidence) is dispositive of the claim, 
the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002). As the law is dispositive in the 
instant claim, the VCAA is not applicable.

Legal Criteria-Veteran Status Regarding Nonservice-Connected 
Pension

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d). "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war. 38 C.F.R. § 3.1(e). Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits. Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d). Active service will be the period certified by the 
service department. 38 C.F.R. § 3.9 (a) and (d).

Analysis

The veteran contends that he is entitled to restoration of 
nonservice-connection disability pension benefits.  According 
to evidence of record, the veteran was initially granted 
pension in a September 1994 decision, and was in receipt of 
these benefits until September 2003.  Prior to this decision, 
the Manila RO had reviewed the claims file and determined 
that the service in the Special Philippine Scouts (service 
dates August 1946 to April 1947), the only documented service 
of record, was not sufficient for the award of nonservice-
connected pension.  The veteran received a notification of a 
proposed termination of benefits in May 2003, with benefits 
being terminated in September 2003.  The veteran did not 
posit disagreement with this decision, and it became final 
within a year of notification.  

In August 2005, the veteran sent an inquiry to VA regarding 
the termination of his pension benefits.  He did not assert 
that he had additional evidence to support a claim for 
pension, instead positing a generalized disagreement.  This 
claim was developed, and via a statement of the case issued 
in October 2005, the veteran was informed that, as a matter 
of law, he was not entitled to a nonservice-connected pension 
due to the nature of his service (i.e., his Philippine Scout 
service was between October 6, 1945 and June 30, 1947), and 
hence there could not be a restoration of his benefits.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board, in January 
2008, remanded the claim for further development.  
Specifically, it found that as the claim was final as of 
2004, that the veteran should be provided notice as to how he 
could substantiate a claim to reopen (i.e. be informed of the 
need to provide new and material evidence).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was also told 
of his need to obtain certification from the service 
department as to his previously submitted military records, 
which currently consist of a U.S. War Department record 
documenting service only with the Philippine Scouts during a 
period which does not allow eligibility for pension benefits.  

Upon further review, the Board determines that its initial 
remand order was unnecessary given the arguments forwarded by 
the veteran.  Specifically, as a matter of law, the 
documented Philippine service does not satisfy the statutory 
or regulatory service requirements necessary to establish 
entitlement to nonservice-connected pension.  See 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  The veteran has never contended 
that he has any other service save for his time in the 
Philippine Scouts, and thus the Board's initial assessment of 
the claim as a petition to reopen was erroneous, and this 
case must be denied as a matter of law.  

In revoking the veteran's pension benefit in 2003, the RO 
determined that clear and unmistakable error (CUE) had 
occurred in the September 1994 rating decision.  There is a 
three-part test to determine whether a prior decision is the 
product of CUE: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson 
v. West, 11 Vet. App. 383, 386 (1998).  The Board agrees with 
the RO's determination, as the September 1994 decision 
incorrectly applied the law in determining eligibility for 
pension benefits.  Indeed, the 1994 decision found that the 
veteran's Philippine Scout service qualified him for pension, 
when regulatory language specifically excludes such service.  
Thus, it is undebatable that the RO was correct to terminate 
pension benefits in its September 2003 decision.  The 
veteran's claim to restore benefits cannot be granted without 
violating express statutory and regulatory language.  Thus, 
the claim for restoration of nonservice-connected disability 
pension must be denied as a matter of law.  


ORDER

Entitlement to restoration of nonservice-connected disability 
pension is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


